LOGO [g29616g56v46.jpg]

 

    

 

EXHIBIT 10.5

General Terms and Conditions for General Banking Facilities and Loan
Facility(ies)

 

Important Notice:

   These General Terms and Conditions for General Banking Facilities and Loan
Facility(ies) set out the terms and conditions upon which the Bank would provide
/ continue / renew general banking facilities and loan facility(ies) to
borrowers. Borrower(s) is / are advised to read and understand these terms and
conditions carefully before accepting the general banking facilities and loan
facility(ies).

These General Terms and Conditions for General Banking Facilities and Loan
Facility(ies) (as amended and in force from time to time) (“these General Terms
and Conditions”) shall apply to all general banking facilities and loan
facility(ies) (the “Facilities”) which Bank of China (Hong Kong) Limited (the
“Bank”) may now or at any time hereafter grant to you as the Borrower.

 

1. Definitions

In these General Terms and Conditions and the Facility Letter, unless the
context otherwise requires, the following expressions shall have the following
meanings:-

 

         B Prime    means the prime rate for any currency other than HKD or USD
as may be quoted by the Bank from time to time and subject to fluctuation;
         Business Day    means a day on which commercial banks in Hong Kong are
open for business but excluding Saturdays, Sundays and public holidays;
         Base Rate    means the HKD Prime, USD Prime, B Prime, HIBOR, LIBOR or
such other rates as may be determined by the Bank from time to time (as the case
may be);          B/B L/C    means Letters of Credit Issuance and Inward Bills
Facility on a “back to back” basis against master letters of credit which is
available on a “direct shipment” basis only;          Borrower    means any
party to whom the Facilities are granted or made available by the Bank;
         DDC O/D    means the Overdraft Facility made available to the Borrower
under current account(s) denominated in HKD against uncleared cheque(s) which
is/are due and which shall be expressed as a percentage of the face amount of
the relevant cheque(s) as stated in the relevant Facility Letter;

         Default Administrative

         Charges

   means the amount of charges referred to in Clause 6.5;          Default
Margin    means, without prejudice to Clause 6.2 below, 6% per annum for Loan
Facility(ies), 10% per annum for HKD OD, DDC OD, PDC OD and USD OD or the rate
specified by the Bank from time to time and displayed or posted in the Bank’s
banking halls or such other rate as the Bank may designate and notify the
Borrower;          D/L    means Demand Loan Facility;          D/P / D/A   
means Export-Bills Purchase Facility against export collection bills on
Documents Against Payment (“D/P”) and/or Documents Against Acceptance (“D/A”)
basis with a tenor and up to a percentage of the relevant bills as stated in the
relevant Facility Letter;          EID    means Export Invoice Discounting
Facility with a tenor and up to a percentage against invoice(s) issued by the
Borrower for goods sold or supplied by the Borrower;          EF    means the
Export Factoring Facility made available to the Borrower on security of certain
export factoring arrangement of accounts receivables;          Event of Default
   means any one of the events mentioned in Clause 24 below and reference to
“Events of Default” shall be construed accordingly;          Facility(ies)   
means the various general banking facilities and loan facility(ies) granted or
made available to the Borrower from time to time as set out in the Facility
Letter(s) and reference to “Facility” shall be construed accordingly;

 

1



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

         Facility Letter    means the facility letter(s) containing the terms
and conditions of the Facilities issued by the Bank to the Borrower, as may be
amended, revised or supplemented from time to time;          Forward F/X   
means Forward Foreign Exchange Facility;

         F/X and Currency

         Option Transaction

         Facility

   means the F/X and Currency Option Transaction Facility granted in connection
with F/X Currency Option Transactions pursuant to the Terms and Conditions for
Treasury and Derivative Products;          Gold Bar Lending    means the lending
of gold bars by the Bank to the Borrower upon such terms and conditions as the
Bank may deem fit;          HIBOR    means in respect of a particular interest
period and in relation to any advance and/or drawing under the Facilities in
HKD, the rate per annum quoted by the Bank in the Hong Kong Interbank Hong Kong
Dollar Market and known as “Hong Kong Interbank Offered Rate”;          HKD   
means Hong Kong dollars, the lawful currency of Hong Kong;          HKD O/D   
means any Overdraft Facility made available to the Borrower under current
account(s) denominated in HKD;          HKD Prime    means the prime rate for
HKD as may be quoted by the Bank from time to time and subject to fluctuation;
         Hong Kong    means the Hong Kong Special Administrative Region of the
People’s Republic of China;          IIF    means Import Invoice Financing with
a tenor and up to a percentage of the relevant invoice as stated in the relevant
Facility Letter;          I/L    means Import Loans Facility with a tenor as
stated in the relevant Facility Letter;          L/C    means Letters of Credit
Issuance and Inward Bills Facility;          L/G    means Letters of Guarantee
Issuance Facility;          L/I    means Export-Bills Negotiation Facility
against drafts/documents (not conforming to terms of export letter of credit);
         LIBOR    means in respect of a particular interest period and in
relation to any drawing under the Facilities in a currency other than HKD, the
rate per annum quoted by the Bank in the London Interbank Market and known as
“London Interbank Offered Rate”;          Loan Facility(ies)    means the
Mortgage Loan Facility, Term Loan Facility, Demand Loan Facility, Revolving Loan
Facility and any other loan facilities made available to the Borrower whether or
not on the security of certain property(ies) or securities as stated in the
relevant Facility Letter;          ML    means Mortgage Loan Facility;
         MML    means Money Market Line Facility;          Original Interest
         Rate    means the respective applicable rate of interest for HKD O/D,
DDC O/D, PDC O/D or USD O/D as specified in the Facility Letter;
         Payment Order    means bills, drafts, orders and/or other instruments;
         PDC O/D    means Overdraft Facility made available to the Borrower
under current account(s) denominated in HKD against post-dated cheque(s) with a
tenor and up to a percentage of the relevant cheque(s) as stated in the relevant
Facility Letter;          P/L    means Packing Loans Facility which shall be
expressed as a percentage of the relevant export L/C as stated in the relevant
Facility Letter;          POD    means Payment Order Discounting Facility
against any Payment Order purchased or discounted by the Bank from the Borrower;
         PSF    means Pre-Shipment Financing Facility which shall be expressed
as a percentage of the relevant purchase order/contract as stated in the
relevant Facility Letter;          R/L    means Revolving Loan Facility;

 

2



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

         S/G    means Shipping Guarantees Issuance Facility;
         Security Documents    means such documents as may have been or may
hereafter be executed to secure the Facility(ies) and all other documents
supplemental to, collateral with or derived from any of them;
         Standby L/C    means Standby Letters of Credit Issuance Facility;

         Swap Transaction

         Facility

   means the Swap Transaction Facility granted in connection with the entering
into of Swap Transactions pursuant to the Terms and Conditions for Treasury and
Derivative Products;          T/L    means Term Loan Facility;          T/R   
means Trust Receipt Facility with a tenor as stated in the relevant Facility
Letter;          USD    means United States dollars, the lawful currency of
United States;          USD O/D    means Overdraft Facility made available to
the Borrower under account(s) denominated in USD; and          USD Prime   
means the prime rate for USD as may be quoted by the Bank from time to time and
subject to fluctuation.

 

2. Availability

 

  2.1 Subject to the Borrower’s acceptance of and full compliance with the terms
and conditions set out in the relevant Facility Letter and production and where
appropriate, execution of all appropriate documentation mentioned in the
relevant Facility Letter to the Bank’s satisfaction and payment of all required
fees and charges, the Facilities set forth in the relevant Facility Letter will
be made available to the Borrower for use until such time as the Bank shall
notify the Borrower in writing to the contrary.

 

  2.2 The Facilities shall be deemed automatically drawn down by the Borrower
and/or advanced by the Bank when payment or liability is made or incurred by the
Bank under the relevant Facilities. For the avoidance of doubt and subject to
the Bank’s overriding discretion, setting up of credit limits in respect of any
overdraft facility and/or any other Facilities would only be effected on
Business Days.

 

  2.3 The Bank reserves the absolute right to (i) reject any application from
the Borrower to be provided with or utilize the Facilities and (ii) review and
make adjustment to the Facilities at any time at its sole and absolute
discretion.

 

  2.4 Where a Facility (the “First Facility”) is said to be interchangeable with
another Facility (the “Second Facility”) as stated in the Facility Letter, and
any free unutilized balance is available under the First Facility, the whole
amount of such free unutilized balance can be made available to the Borrower for
utilization under the Second Facility, subject to any limit stated in the
Facility Letter. The reverse shall apply if the interchangeability of the
Facilities is stated to be operative vice versa in the relevant Facility Letter.
For the avoidance of doubt, any balance of any Facility which is withheld by the
Bank shall not be treated as free unutilized balance of such Facility.

 

  2.5 In case of T/R being granted, it means that T/R and S/G are granted such
that the T/R are interchangeable with the S/G.

 

  2.6 Unless otherwise stated in the relevant Facility Letter, whenever T/R are
granted together with L/C, such T/R are granted by the Bank as part of the L/C
so that the utilization of the T/R is subject to the availability of free
unutilized balance under the L/C and upon utilization, will reduce the free
unutilized balance of the L/C by a corresponding amount.

 

  2.7 In case of T/L or D/L, any advance under such Facility shall be made
against a drawdown notice, except that no drawdown notice is required if an
application by the Borrower for opening a letter of credit has been accepted by
the Bank, in which case drawdown shall be deemed to have been made at the time
when payment or a commitment to pay is made by the Bank pursuant to the relevant
letter of credit. If a shipping guarantee shall be issued by the Bank on behalf
of the Borrower, drawdown shall be deemed to have been made at the time when the
Bank pays the beneficiary under the shipping guarantee. Any payment by the Bank
in a currency other than the currency of the relevant Facility shall be
converted at the spot rate of exchange quoted by the Bank for buying the
currency of payment with the currency of the relevant Facility.

 

  2.8 If a drawdown notice specifies that the relevant advance shall be credited
to an account opened in the name of a third party (and not the Borrower), the
Borrower shall remain liable for the repayment of the advance.

 

  2.9 A drawdown notice shall be irrevocable once given.

 

  2.10 Subject to the Bank’s overriding discretion, a drawdown will only be
effected on a Business Day (which in the case of a Facility being denominated in
USD shall mean a day on which commercial banks in Hong Kong, London and New York
City are open for business but excluding Saturdays, Sundays and public
holidays).

 

3



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

3. Interest

 

  3.1 All amounts advanced/drawn under the Facilities shall be charged with
interest (as well before as after judgment and subject to fluctuation),
commission and/or other charges at such rates as specified in the relevant
Facility Letter or at such standard rates specified in any schedule of charges
published by the Bank from time to time, or such other rates as the Bank may
from time to time determine in its absolute discretion. The schedule of charges
shall be made available to the Borrower at any time upon request. In the event
that the interest rate(s) chargeable on any of the Facilities as a result of
fluctuation or otherwise shall fall below zero, the interest rate(s) chargeable
on such Facilities shall be deemed to be zero. For the avoidance of doubt, the
minimum interest rate chargeable on the Facilities at all times shall not fall
below zero.

 

  3.2 Unless otherwise specified in these General Terms and Conditions or the
relevant Facility Letter, interest on the Facilities will accrue from day to day
and be calculated on the basis of actual number of days elapsed and a 365-day
year for HKD and Pound Sterling or a 360-day year for other currencies or
according to the market practice as the Bank may from time to time adopt in its
absolute discretion.

 

  3.3 In the case of the Loan Facility(ies), unless otherwise specified in the
Facility Letter, interest will accrue on the basis of actual number of days
elapsed and a 365-day year for HKD and Pound Sterling or a 360-day year for
currencies other than HKD and Pound Sterling or according to the market practice
as the Bank may from time to time adopt in its absolute discretion.

 

  3.4 All accrued interest shall be payable on demand, and if no demand is made,
shall be paid on the due date of each instalment payable in respect of a
Facility or, in the case where the principal sum of the Facilities is not
payable by periodical instalments, at such interval as the Bank may designate in
the Facility Letter or according to the Bank’s customary practice as may be
notified to the Borrower from time to time and if not so paid, the Bank shall
have the right to capitalize such unpaid interest as principal advance so that
it shall bear interest at the same rate.

 

  3.5 Subject to the Bank’s approval, if any Facility is drawn in a currency
other than that specified in the Facility Letter, the interest rate applicable
to such Facility shall be such rate as determined by the Bank from time to time.

 

  3.6 In respect of HKD O/D, DDC O/D and PDC O/D, the Bank shall be entitled to
charge the highest of (i) the Original Interest Rate applicable to such
facilities; or (ii) the overnight HIBOR; or (iii) the Bank’s cost of funds as
may be quoted by the Bank from time to time.

 

  3.7 In respect of USD O/D, the Bank shall be entitled to charge the highest of
(i) the Original Interest Rate applicable to such facilities; or (ii) the
overnight LIBOR plus 4% per annum; or (iii) the Bank’s cost of funds as may be
quoted by the Bank from time to time.

 

  3.8 In respect of any overdraft facility (including HKD O/D, DDC O/D, PDC O/D
and USD O/D), the interest accrued thereon shall be payable on the last Business
Day of each month. Notwithstanding Clause 1 above and for the purpose of this
Clause 3.8 only, “Business Day” shall mean a day on which commercial banks in
Hong Kong are open for business but excluding Sundays and public holidays.

 

  3.9 In respect of Facilities other than overdraft facilities, if interest on
any such Facilities is charged by reference to a Base Rate plus an interest
margin or at a fixed rate, and if for any reason whatsoever, the Base Rate is
not available, or if the Bank’s cost of funds, as determined solely by the Bank,
for maintaining such Facilities exceeds the Base Rate or the fixed rate, or if
the Bank is unable to obtain deposits to fund such Facilities, the Bank shall be
entitled, without limiting the right of the Bank under Clause 3.1 to charge
interest, commission or charges at such rates as it may determine from time to
time, to charge interest at the Bank’s cost of funds or the overnight HIBOR/ the
overnight LIBOR (whichever is the highest) plus the said interest margin or
where interest is charged at a fixed rate, an interest margin determined by the
Bank.

 

  3.10 In respect of a Loan Facility where the Borrower is entitled to choose
the duration of interest periods, all accrued interest shall be paid in arrears
at the end of each interest period (“Interest Payment Date”). No interest period
shall extend beyond the final maturity date as set out in the Facility Letter
and if any interest period would otherwise extend beyond such date, it shall end
on such date. If the Bank receives no valid selection of an interest period from
the Borrower, that interest period shall be one month. If any interest period
would otherwise end on a day which is not a Business Day, it shall end on the
immediately succeeding Business Day, if there is one within the same calendar
month, and, if not, on the immediately preceding Business Day.

 

4



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  3.11 In the case where the principal sum of the Facilities are not payable by
periodical instalments and the Bank designates in the Facility Letter that the
interest accrued on the Facilities are payable monthly in arrears, the first
interest payment date shall be the date in the succeeding month corresponding to
the date of the drawdown of the relevant Facilities and thereafter subsequent
interest payment dates shall be the corresponding dates in each and every
succeeding months provided that no Interest Payment Date shall extend beyond the
final maturity date of the relevant Facilities set out in the Facility Letter.

 

4. Payment

 

  4.1 All payments or repayments made by the Borrower to the Bank are to be made
in the currency of the payment or liabilities made or incurred by the Bank under
the Facility Letter or otherwise in the converted currency if the Bank exercises
its rights under Clause 4.3 (the “Applicable Currency”), in immediately
available funds without set-off or counter-claim and free and clear of and
without withholding or deduction of any or all present or future taxes, duties
or other charges.

 

  4.2 No payment to the Bank (whether under any judgment, court order or
otherwise) shall discharge the obligation or liability of the Borrower in
respect of which it was made unless and until the Bank shall have received
payment in full in the Applicable Currency , and to the extent the amount of any
such payment shall on actual conversion into the Applicable Currency fall short
of such obligation or liability expressed in the Applicable Currency, the Bank
shall have a further separate cause of action against the Borrower.

 

  4.3 The Bank hereby expressly reserves the right, at any time at its absolute
discretion without giving any reason therefor, by giving 3 days’ prior notice in
writing to the Borrower to: -

 

  (a) convert all or any outstanding indebtedness, liabilities and/or
obligations due, owing or incurred by the Borrower under any Facility
denominated in the currency specified in the Facility Letter for the relevant
Facility into HKD; or

 

  (b) convert all or any outstanding indebtedness, liabilities and/or
obligations due, owing or incurred by the Borrower under any Facility
denominated in a currency other than that specified in the Facility Letter for
the relevant Facility into the currency so specified for the relevant Facility
or into HKD, as the Bank may deem fit in its absolute discretion.

 

     The aforesaid conversion shall be at the then prevailing rate of exchange
as the Bank may determine conclusively. For the avoidance of doubt, after such
conversion, the Bank shall be entitled to re-determine the applicable interest
rate for the converted indebtedness, liabilities and/or obligations on the basis
that the same are denominated in HKD or (as the case may be) in the currency
specified in the Facility Letter for the relevant Facility.

 

  4.4 Any payment made to the Bank in a currency other than the Applicable
Currency may at the Bank’s absolute discretion be converted into the Applicable
Currency to cover the obligations and liabilities of the Borrower in that
currency at the then prevailing spot rate of exchange as conclusively determined
by the Bank for purchasing the Applicable Currency with the existing currency.

 

  4.5 All payments made by the Borrower to the Bank shall be accepted upon and
subject to the Bank’s practice and terms and conditions and where applicable to
the rules of any relevant clearing system for the time being and from time to
time in force, and shall be deemed not to have been made until such time as the
relevant funds have been cleared and received for value by the Bank.

 

5. Repayment

 

  5.1 Notwithstanding anything to the contrary contained in the Facility Letter
and in these General Terms and Conditions but subject to Clause 27.8 hereof, the
Bank reserves the overriding right to demand immediate repayment of all the
outstanding indebtedness, liabilities and/or obligations (including interest and
default interest thereon) due, owing or incurred by the Borrower (actual or
contingent) to the Bank under or in respect of the Facilities.

 

  5.2 Unless otherwise provided in the Facility Letter and/or these General
Terms and Conditions and/or General Terms and Conditions for Mortgage Loan
Facility or agreed by the Bank in writing, in the case of the Facilities being
payable by monthly instalments, the first instalment shall be due and payable
one month after the drawdown of the relevant Facilities; in the case of the
Facilities being payable by bi-weekly instalments, the first instalment shall be
due and payable two weeks after the drawdown of the relevant Facilities.

 

5



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  5.3 Subject to the Bank’s approval, in the case of the Facilities being
payable by the Borrower by monthly instalments, the Borrower may designate a day
of each successive month as pre-set payment dates for payment of the monthly
instalments to the Bank. The first pre-set payment date shall be the pre-set
payment date which immediately follows the date of drawdown of the relevant
Facilities. If the first pre-set payment date is not the date falling one month
from the drawdown date of the relevant Facilities :-

 

  (a) the first monthly instalment shall be due and payable on the second
pre-set payment date and the subsequent monthly instalments on the corresponding
subsequent pre-set payment dates;

 

  (b) interest on the relevant Facilities shall accrue on a daily basis for the
period from the drawdown date of the Facilities to the first pre-set payment
date (the “Extended Interest”);

 

  (c) the amount due and payable for the first monthly instalment shall be a sum
representing the monthly instalment payable (calculated as if the relevant
Facilities were drawn on the first pre-set payment date) together with the
Extended Interest.

 

     If the first pre-set payment date is the date falling one month from the
drawdown date of the relevant Facilities, the first monthly instalment shall be
due and payable on the first pre-set payment date and there shall be no Extended
Interest payable by the Borrower.

 

  5.4 If there is any variation in the interest rate resulting from a change in
the Base Rate, the Bank may vary either the amount or number of instalments or
both at the Bank’s sole discretion and will notify the Borrower subsequently.
Subject to the Borrower’s payment of the Bank’s cost, a revised instalment
payment schedule will be provided to the Borrower upon request.

 

  5.5 In respect of T/L or D/L where HIBOR or LIBOR is used as the Base Rate and
where repayment is required to be made on an Interest Payment Date only, or in
respect of R/L, if a repayment is not made on an Interest Payment Date, the
Borrower shall indemnify the Bank for any break-funding cost which would have
been incurred in the amount certified by the Bank.

 

  5.6 Unless it is provided in the Facility Letter that the principal of the
Facilities is payable by instalments, the principal of the Facilities shall be
repaid in full on the final maturity date set out in the Facility Letter.

 

  5.7 If the Borrower shall anticipate or experience any difficulty in repaying
or servicing the Facilities, the Borrower shall inform the Bank as soon as
possible.

 

6. Default interest/charges

 

  6.1 Time shall be of the essence of any payment or repayment to be made by the
Borrower.

 

  6.2 The Bank reserves the right to charge default interest (as well after as
before judgment) on a day to day basis on any sum which is not paid when due: -

 

  (a) In respect of HKD O/D, DDC O/D, PDC O/D, at (i) the HKD Prime plus the
Default Margin, or (ii) the overnight HIBOR, or (iii) the Bank’s cost of funds,
whichever is the highest, provided that the foregoing default rate and method of
calculation shall apply irrespective of whether the due but unpaid overdrafts
fall within the overdraft limit previously allowed by the Bank or otherwise.

 

  (b) In respect of USD O/D, at (i) the USD Prime plus the Default Margin, or
(ii) the overnight LIBOR plus 4% per annum, or (iii) the Bank’s cost of funds,
whichever is the highest, provided that the foregoing default rate and method of
calculation shall apply irrespective of whether the due but unpaid overdrafts
fall within the overdraft limit previously allowed by the Bank or otherwise.

 

  (c) For Loan Facility(ies), at the higher of (i) Default Margin plus the prime
rate for the relevant currency and as may from time to time be quoted by the
Bank, or (ii) the Bank’s cost of funds; or such other rates as the Bank may from
time to time determine at its absolute discretion.

 

  (d) For Facilities other than HKD O/D, DDC O/D, PDC O/D, USD O/D and Loan
Facility(ies), at (i) Default Margin plus the prime rate for the relevant
currency and as may from time to time be quoted by the Bank, or (ii) the
overnight inter-bank offered rate for the relevant currency and as may from time
to time be quoted by the Bank, or (iii) the Bank’s cost of funds whichever is
the highest; or such other rates as the Bank may determine from time to time at
its absolute discretion.

 

        6.3

(a)

In respect of HKD O/D, DDC O/D and PDC O/D, the Bank shall have the right to
charge default interest at the higher of (i) such default rate and in such
method of calculation as set out in Sub-clause 6.2(a) on any sum which is
overdrawn in excess of the applicable pre-agreed overdraft limit, whether such
excess is allowed by the Bank in the exercise of its discretion or upon the
request of the Borrower or otherwise, or (ii) the Original Interest Rate.

 

6



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  (b) In respect of USD O/D, the Bank shall have the right to charge default
interest at (i) the USD Prime plus 6% per annum, or (ii) the overnight LIBOR
plus 4% per annum or, (iii) the Bank’s cost of funds, or (iv) the Original
Interest Rate applicable to the USD O/D, whichever is the highest, on any sum
which is overdrawn in excess of the applicable pre-agreed overdraft limit,
whether such excess is allowed by the Bank in the exercise of its discretion or
upon the request of the Borrower or otherwise.

 

  6.4 Default interest shall accrue on a day to day basis and be calculated from
the date when payment is due up to the date of final payment in full. In the
case of the Loan Facility(ies) being payable by monthly instalments, default
interest shall accrue and be calculated from the due date of the relevant
instalment payment on a half-monthly basis with a 30-day month, up to the
half-month in which actual payment in full has been made. The first 15 days from
the due date shall be the first half month and the following 15 days shall be
the second half month. The subsequent successive half-month periods shall be
determined accordingly. In the case of the Loan Facility(ies) being payable
other than by monthly instalments, calculated from the due date of the relevant
instalment or interest payment on a daily basis up to the day on which actual
payment in full has been made. The provisions in this Clause 6.4 shall not
prejudice or affect the Bank’s rights to charge default interest under Clause
6.2 above.

 

  6.5 Apart from default interest, the Bank reserves the right to charge the
Borrower Default Administrative Charges of HKD500.00 or such other amount as
determined by the Bank from time to time, on each time when the Borrower fails
to make a payment on its due date. In addition, if the Bank shall determine in
its absolute discretion that it is necessary to instruct lawyers to issue letter
of demand to the Borrower or to take any other recovery action against the
Borrower after the Borrower has failed to make any payment on its due date, the
Bank shall have the right to recover all the legal costs of reasonable amount
and reasonably incurred by the Bank and the Borrower shall be obliged to pay
such costs to the Bank upon demand.

 

  6.6 For the avoidance of doubt, in case the Original Interest Rate chargeable
on the overdue sum shall exceed the default rate specified in Clause 6.2, the
Bank shall have the right to continue to apply such Original Interest Rate
notwithstanding the sum is overdue.

 

  6.7 The Bank reserves the right to compound default interest at such intervals
as it deems fit.

 

7. Forward F/X

 

  7.1 All Forward F/X dealings shall be subject to the terms and conditions
stipulated by the Bank from time to time and the market practices prevailing for
the time being and must be settled before 3:00 p.m. Hong Kong time on the
relevant value date or delivery date for any particular transaction or such
other time as may be required by the Bank.

 

8. Facilities granted to two or more Borrowers severally

 

  8.1 If, under any Facility Letter, the Facilities are granted to two or more
Borrowers severally, such Facilities or any part or parts thereof may, subject
to the Bank’s prior approval, be utilized by any one of the relevant Borrowers
within such sub-limits (the “Sub-Limits”) (if they are expressly stipulated in
the relevant Facility Letter or otherwise imposed by the Bank) and upon such
terms as the Bank may determine from time to time. In any event, the Borrowers
may not in aggregate borrow more than the amount of the Facilities. For the
purpose of this Clause 8, the Facilities that are granted to two or more
Borrowers severally are hereinafter called the “Global Facilities” and the
facility limit in respect of the Global Facilities is called the “Global Limit”.

 

  8.2 For the avoidance of doubt, unless Sub-Limits are stipulated in the
Facility Letter or otherwise imposed by the Bank, the Bank may allow any one or
more of the Borrowers to utilize the Global Facilities up to the full extent of
the Global Limit, provided that unless the Bank in its absolute discretion
agrees, the aggregate utilization of the Global Facilities at any time by all of
the relevant Borrowers in respect of each type of the Global Facilities shall
not exceed the relevant Global Limit(s) of such Global Facilities.

 

  8.3 Where there are Sub-Limits stipulated in the Facility Letter or otherwise
imposed by the Bank, all the Borrowers acting together by themselves or through
an authorized representative(s) may apply to the Bank to vary the Sub-Limits
allocated to each of the Borrowers by giving the Bank not less than three
(3) Business Days’ prior notice. The Bank reserves the absolute discretion to
determine whether to accept or reject any such application.

 

  8.4 Upon approval by the Bank of any application to vary the Sub-Limits, each
of the relevant Borrowers shall be bound by the variation and any condition
imposed by the Bank in respect of such variation.

 

7



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  8.5 Notwithstanding anything herein contained, the Bank reserves the absolute
right to re-allocate the Global Facilities and/or the Global Limits and/or the
Sub-Limits (if any) at any time and at the Bank’s sole and absolute discretion.

 

  8.6 For the avoidance of doubt, all provisions contained in these General
Terms and Conditions applicable to the Facilities shall equally apply to the
Global Facilities and insofar as the relevant Borrower’s utilization of and
liabilities under or relating to the Global Facilities are concerned, each of
the Borrowers to whom the Global Facilities is granted shall be bound by the
provisions contained in these General Terms and Conditions.

 

9. Facilities to be used by third parties

 

  9.1 Subject to the Bank’s prior approval, the Bank may, at the request of the
Borrower, allow the Facilities granted to the Borrower to be utilized by third
parties (the “Co-user(s)”) upon the following conditions and other additional
conditions as the Bank may from time to time impose:-

 

  (a) any utilization of the Facilities by the Co-user(s) shall be booked under
the account(s) of the Borrower and the Borrower shall be fully liable for the
same to the Bank as if it were the party actually utilizing the Facilities;

 

  (b) in addition and without prejudice to sub-clause (a) above, the Co-user(s)
shall, in addition to the Borrower, be fully liable to the Bank in respect of
their utilization of the Facilities as if the Facilities were granted in their
favour and utilized by them under their own account(s). In this regard, the
Co-user(s) shall be bound by these General Terms and Conditions and any other
terms and conditions under which the Bank has agreed to grant the Facilities to
the Borrower, as if the Co-user(s) is/are the Borrower named therein; and

 

  (c) in case the Borrower has given any guarantee in favour of the Bank for the
obligations and liabilities of the Co-user(s) under general banking facilities
granted or to be granted by the Bank in favour of the Co-user(s), such guarantee
shall for all intent and purposes cover the obligations and liabilities of the
Co-user(s) under sub-clause (b) above. For the avoidance of doubt, this
provision shall not be affected in case the liability of the Borrower under
sub-clause (a) above is or becomes unenforceable or avoided for whatever reason.

 

10. Prepayment

 

  10.1 Unless otherwise provided in the Facility Letter, prepayment under the
Loan Facility(ies) shall be subject to the following conditions :-

 

  (a) where the principal sum of the Loan Facility(ies) is repayable by
instalments, all prepayments (whether total or partial) must be paid on an
instalment payment date of the Loan Facility(ies), otherwise the Bank shall be
entitled to charge interest on the amount to be prepaid up to the next coming
instalment payment date;

 

  (b) in respect of T/L where HIBOR or LIBOR is used as the Base Rate, if a
prepayment is not made on an Interest Payment Date, the Borrower shall indemnify
the Bank for any break-funding cost which would have been incurred in the amount
certified by the Bank;

 

  (c) the Borrower shall give to the Bank at least 1 month’s prior notice in
writing of the Borrower’s intention to prepay whether in whole or in part the
outstanding amount of the Loan Facility(ies). Such notice shall be irrevocable
once given. If the Borrower fails to give such notice in the prescribed manner,
a prepayment fee as may be specified by the Bank from time to time and displayed
or posted in the Bank’s banking halls shall be payable by the Borrower on or
before the prepayment;

 

  (d) any partial prepayment shall be in the minimum sum of HKD50,000.00. In the
case of any partial prepayment, the Bank may, at its discretion, vary either the
amount of the monthly instalment or the number of future instalments;

 

  (e) amount prepaid shall be subject to the Bank’s right of appropriation under
Clause 17 below;

 

  (f) any prepayment of the principal of the Loan Facility(ies) shall include
all interest accrued thereon and may not be re-borrowed;

 

  (g) all or any sums or liabilities (actual or contingent) payable by the
Borrower in connection with the Loan Facility(ies) shall be paid or discharged
by the Borrower on or before the prepayment; and

 

  (h) due payment of any prepayment charges or fees as may be stipulated in the
relevant Facility Letter.

 

11. Conclusive Statement of Account

 

  11.1 Any statement of account (including, without limitation, the monthly
statement) relating to the Facilities signed as correct by any one of the Bank’s
officers shall be conclusive evidence of the indebtedness of the Borrower to the
Bank and be binding on the Borrower, save for manifest error.

 

8



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  11.2 Any certificate relating to the Bank’s cost of funds or any Base Rate in
respect of any Facilities signed as correct by any one of the Bank’s officers
shall be conclusive and binding on the Borrower.

 

  11.3 Any opinion, determination or decision by the Bank as to any materiality,
effect or otherwise relating to anything herein mentioned or referred to shall
be conclusive and binding on the Borrower.

 

12. Termination of the Facilities

 

  12.1 Notwithstanding anything contained in the Facility Letter (including any
review date stated therein), the Bank reserves the overriding right to :-

 

  (a) review the Facilities at any time (if applicable, prior to the review date
stated in the Facility Letter) and the Facilities shall terminate forthwith (if
applicable, even if prior to the said review date) as and when the Bank has
given to the Borrower notice of termination; and

 

  (b) increase, reduce and/or cancel the Facilities or any part or parts thereof
or to vary or amend the terms and conditions thereof at any time at its sole and
absolute discretion to be effective forthwith (if applicable, even if prior to
the said review date) by notice in writing to the Borrower.

 

  12.2 A renewal fee shall be payable by the Borrower when the Facilities or any
part or parts thereof are renewed, extended or otherwise revised by the Bank.

 

13. Mortgaged Property(ies)

 

  13.1 The following provisions shall apply if property(ies) is/are mortgaged to
the Bank as security for the Facilities :-

 

  (a) the title of the property(ies) to be mortgaged to the Bank shall be
approved by solicitors appointed by the Bank;

 

  (b) the mortgaged property(ies) has/have to be insured against fire risks. The
relevant insurance policy denoting the Bank’s interest as mortgagee together
with the premium receipt shall be lodged with the Bank forthwith after the
Borrower has accepted the relevant Facility Letter under which the Facilities
are granted (but in any event prior to the drawdown of the Facilities), and in
the case of renewal of any insurance policy, fifteen(15) days before the expiry
of the current insurance policy, provided always that if the Borrower fails to
perform its obligation as aforesaid, the Bank shall be entitled (but not be
obliged) to take out or renew at the Borrower’s costs and expenses the said
insurance policy for the Borrower with such insurance company, for such insured
amount and on such terms as the Bank shall determine;

 

  (c) where the property(ies) mortgaged is/are residential property(ies), such
property(ies) shall, as indicated and subject to the conditions imposed by the
Bank, be insured against fire risks with an insurance company acceptable to the
Bank for an amount approved by the Bank. If the amount insured is the full
replacement value of the property(ies) and the Bank requires valuation of the
property(ies) to be conducted by the Bank’s nominated surveyor from time to
time, the Borrower shall be liable to reimburse the Bank on demand all valuation
charges, so incurred;

 

  (d) where the property(ies) mortgaged is/are property(ies) other than
residential properties, such property(ies) has/have to be insured through the
Bank’s appointed agent upon such terms, for such amount and against such risks
as the Bank may require from time to time;

 

  (e) where the mortgage of the property(ies) is given to the Bank by way of
equitable mortgage, the Borrower shall forthwith on demand by the Bank execute
or procure the execution of a legal mortgage or legal charge in favour of the
Bank on such terms and in such form as the Bank may require;

 

  (f) the Borrower shall undertake that the property(ies) is/are self-occupied
by the registered owner(s) thereof and the property(ies) shall not be let to any
other party(ies) unless with the Bank’s prior written consent. The Bank reserves
the right to re-determine the interest rate of the relevant Facilities at its
absolute discretion upon giving the consent to let and such re-determination of
the interest rate shall take immediate effect unless otherwise agreed by the
Bank. All costs and expenses (including the Bank’s legal costs on a full
indemnity basis) reasonably incurred by the Bank in giving the consent shall be
borne and paid by the Borrower; and

 

  (g) on default in payment of any of the Facilities, the Bank may take
possession of and sell the property(ies) pursuant to the terms of the relevant
mortgage or charge documents under which the property(ies) is/are mortgaged to
the Bank.

 

9



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

14. Property valuation fees

 

  14.1 The Borrower acknowledges that when any landed property is proposed to be
mortgaged to the Bank as security for the Facilities, the Bank may, in its
absolute discretion, elect to engage a property valuation agent or its internal
office or department, or both, to assess the value or the property concerned.
Without prejudice to the generality of the foregoing, during the availability of
the Facilities, the Borrower will promptly deliver to the Bank from time to time
as requested by the Bank valuation report or reports (with the name of the Bank
as the addressee) in respect of the mortgaged property(ies) or any part thereof,
which shall be dated not later than 30 days prior to the date of its delivery
and prepared at the cost and expense of the Borrower by an independent firm of
property valuation agent acceptable to the Bank, as to the then current market
value of the mortgaged property(ies).

 

  14.2 If any property valuation agent has been engaged, the Borrower shall be
obliged to reimburse the Bank the full amount of the fees charged by the agent
and pay the Bank a handling charge in such sum as the Bank may charge its
customers generally for arranging such kind of property valuation. If the Bank
has engaged its internal office or department to make assessment of the value of
the property concerned, the Bank may impose a handling charge on the Borrower in
such amount as the Bank may charge its customers generally for such service. All
such fees and charges shall be payable by the Borrower forthwith on demand.

 

  14.3 For the avoidance of doubt, unless the Bank otherwise agrees, the
Borrower shall be liable for the payments mentioned in Clause 14.2,
notwithstanding that the property in question may not eventually be accepted by
the Bank as security for the Facilities for whatever reason or that the
Facilities are not eventually made available to or utilized by the Borrower on
whatever ground.

 

15. Indemnity

 

  15.1 The Borrower shall indemnify and keep the Bank fully indemnified from and
against all action, suits, proceedings, claims, demands, losses, damages, costs,
fees, expenses and/or liabilities of whatsoever nature which the Bank may
suffer, incur or sustain, whether actual or contingent, by reason of or in
maintaining or enforcing the Facilities granted to the Borrower (including the
Facilities used by Co-user(s) as mentioned in Clause 9 above) unless caused by
the negligence or wilful default of the Bank and only to the extent of direct
and reasonably foreseeable loss (if any) arising directly and solely therefrom.

 

16. Expenses

 

  16.1 Whether or not the Facilities are drawn or utilized by the Borrower, all
expenses including but not limited to legal fees, communications and other
out-of-pocket expenses or reasonable amount and reasonably incurred by the Bank
in connection with the Facilities or other documents executed in respect of the
Facilities or any enforcement, or attempted enforcement, of the Bank’s rights
under the Facility Letter or other documents executed in respect of the
Facilities, are to be borne by the Borrower on a full indemnity basis.

 

17. Appropriation

 

  17.1 The Borrower hereby irrevocably waive any right or power which it may
have of appropriation and the Bank shall have the sole and absolute right to
appropriate either at the time of payment or at any time thereafter any moneys
paid to the Bank by or otherwise coming into the Banks possession or control
from the Borrower in or towards discharging whichever part or parts of
liabilities of the Borrower to the Bank as the Bank shall think fit. Any such
appropriation shall override any purported appropriation by the Borrower.

 

18. Set-off and Lien

 

  18.1 In addition and without prejudice to any general banker’s lien, right of
set-off or similar right to which the Bank may be entitled, the Bank shall nave
the right and is hereby irrevocably and unconditionally authorized, to the
fullest extent permitted by law, from time to time and at any time without
notice to the Borrower (any such notice being expressly waived):-

 

10



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  (a) to set off and appropriate and apply any credit balance in any of the
account(s) and/or deposit(s) of the Borrower (whether in its sole name or
jointly with others) in whatever currency maintained with any of the Bank’s
branches or sub-branches (whether subject to notice or not and whether matured
or not) against or on account of the obligations and liabilities whatsoever of
the Borrower (whether actual or contingent, future or existing) due, owing or
incurred to the Bank; and

 

  (b)

to apply any credit balance in any of the account(s) and/or deposit(s) of the
Borrower (whether in its sole name or jointly with others) in whatever currency
maintained at any of the Bank’s offices or branches or sub-branches (whether the
credit balance was originally available in any account maintained with the Bank
(formerly known as Po Sang Bank Limited) or any one or more of Bank of China
(Hong Kong Branch), The Kwangtung Provincial Bank (Hong Kong Branch), Sin Hua
Bank Limited (Hong Kong Branch), The China & South Sea Bank Limited (Hong Kong
Branch), Kincheng Banking Corporation (Hong Kong Branch), The China State Bank
Limited (Hong Kong Branch), The National Commercial Bank Limited (Hong Kong
Branch), The Yien Yieh Commercial Bank Limited (Hong Kong Branch) and Hua Chiao
Commercial Bank Limited (collectively the “Merging Banks ) prior to the merger
of the said Merging Banks on 1st day of October 2001 (the “Date of Merger”))
(whether subject to notice or not and whether matured or not) and/or to set off
any of the liability of the Bank (whether actual or contingent) due or owing to
the Borrower (whether alone or jointly with others) including but not limited to
any liability of any one or more of the Merging Banks (whether actual or
contingent) which was originally due or owing to the Borrower (whether alone or
jointly with others) prior to the Date of Merger, towards satisfaction of or
against the Borrower’s obligations and liabilities, whether actual or
contingent, future or existing, due, or owing or incurred to the Bank, including
but not limited to any such obligations and liabilities of the Borrower
originally due, owing or incurred to the Bank or any one or more of the Merging
Banks prior to the Date of Merger.

 

  18.2 For the purposes aforesaid, the Bank may convert all or any part of the
said credit balance or deposit of the Borrower to such other currencies at the
applicable rate of exchange quoted and determined by the Bank as may be
necessary.

 

  18.3 If any sum is due but unpaid under the Facilities and/or these General
Terms and Conditions, the Bank may at any time without further reference to the
Borrower, retain all or any securities, valuables or any other property whatever
and wherever situate which may be deposited with or otherwise held by the Bank
for or in the name of the Borrower whether for safe custody or otherwise and
sell the same or any part thereof at such price as the Bank shall determine
whether by public auction, private treaty or tender and the Bank may engage such
agent or broker therefor and apply the proceeds thereof in satisfaction of any
or all sums owing under the Facilities and/or these General Terms and Conditions
after first deducting all costs and expenses of reasonable amount and reasonably
incurred by the Bank and the Bank shall not be liable for any loss arising from
the sale or other disposition of any such securities, valuables or other
property unless caused by the negligence or wilful misconduct of the Bank.

 

  18.4 The rights herein conferred on the Bank are in addition and without
prejudice to any rights conferred on the Bank under any security documents at
any time and from time to time held by the Bank.

 

19. Authorization to debit account(s)

 

  19.1 The Bank shall be entitled to debit at any time and from time to time all
or any of the interests, fees, charges, commissions, costs, expenses and other
sums due and payable by the Borrower in respect of the Facilities to any of the
account(s) of the Borrower without prior notice to the Borrower. Such sums shall
be deemed duly drawn or overdrawn from the account(s) by the Borrower.

 

20. Debt Collection

 

  20.1 The Bank shall be entitled to employ debt collecting agent(s) to collect
any sum due but unpaid by the Borrower under the Facilities. The Borrower
agrees, and acknowledges that the Borrower has been warned, that the Borrower
shall indemnify and Keep the Bank indemnified on a full indemnity basis against
all costs and expenses of reasonable amount which the Bank may reasonably incur
in the employment of debt collecting agent(s). The Bank shall be entitled to
disclose to such debt collecting agent(s) any or all information relating to the
Borrower, the Facilities or the Facility Letter.

 

11



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

21. Information

 

  21.1 The Borrower (whether a corporation, an individual or otherwise)
acknowledges that the Borrower has noted the content of a notice relating to the
Personal Data (Privacy) Ordinance issued by the Bank as may be revised by the
Bank from time to time (the “Notice”) and agrees that it is necessary to supply
the Bank with data of the Borrower or as required by the Bank for assessment for
granting the Facilities. The Borrower further authorizes the Bank to use the
data of the Borrower for the purposes set out in the Notice and notes that data
held by the Bank will be kept confidential but permits the Bank to provide such
data to the persons listed, in the Notice or other persons including debt
collecting agent(s) for the purposes stated in the Notice or any subsequent
chargee, mortgagee or encumbrancer in respect of securities held by the Bank for
the Facilities or in compliance with any laws, regulations or directions binding
on the Bank or its branches/sub-branches. The Borrower further authorizes the
Bank to contact any of the employers of the Borrower (if applicable), bank,
referee or any other source for the purpose of obtaining or exchanging any
information and to compare the information provided by the Borrower with other
information collected by the Bank for checking purposes. The Bank is entitled to
use the result of such comparison to take any action which may be adverse to the
interest of or against the Borrower. The Borrower also consents to their data
being transferred to another jurisdiction outside Hong Kong.

 

  21.2 The Borrower undertakes at all times to notify the Bank in writing of any
change of the particulars of the Borrower including without limitation the
Borrower’s address, telephone number and facsimile number.

 

  21.3 The Borrower agrees that the Bank may provide the following information
to all or any guarantor(s) or provider(s) of security (the “Relevant
Party(ies)”) in respect of any Facilities extended by the Bank to the Borrower:-

 

  (a) a copy of the contract evidencing the obligations to be guaranteed or
secured by the Relevant Party(ies) or a summary thereof;

 

  (b) a copy of any formal demand for overdue payment served on the Borrower
from time to time; and

 

  (c) a copy of the latest statement of accounts provided to the Borrower from
time to time on request by the Relevant Party(ies).

 

  21.4 In the case of an individual Borrower, the Borrower acknowledges that the
Bank has provided him with the following information :

 

  (a) the Borrower’s data may be supplied to a credit reference agency and/or,
in the Event of Default, to a debt collection agency;

 

  (b) the Borrower’s right to be informed, upon request, about what items of
data are routinely disclosed to such credit reference agency and/or debt
collection agency, and the Borrower’s right to be provided with further
information to enable the making of a data access and correction request to the
relevant credit reference agency or debt collection agency, as the case may be;

 

  (c) that, in the event of any default in payment, unless the amount in default
is fully paid before the expiry of 60 days from the date such default occurred,
the Borrower shall be liable to have his account data retained by the credit
reference agency until the expiry of five years from the date of final
settlement of the amount in default; and

 

  (d) that the Borrower, upon termination of the account by full payment and on
condition that there has not been, within five years immediately before such
account termination, any material default on the account, will have the right to
instruct the Bank to make a request to the credit reference agency to delete
from its database any account data relating to the terminated account.

 

22. Assignment

 

  22.1 The Bank may at any time, without consent of or notice to the Borrower,
assign or transfer to any party all or any of its rights, benefits, obligations
and liabilities under the Facilities and these General Terms and Conditions and
the related collateral securities provided that the Borrower, at any time of
such assignment or transfer, will not be liable to pay any greater amount than
the Borrower would have been liable to pay had no assignment or transfer been
made. The Bank may, and is hereby authorized to, disclose to any actual or
potential assignee or transferee such information about the Borrower, the
Facility Letter or anything in respect of the Facilities as the Bank shall
consider appropriate. The Borrower may not assign or transfer any of its rights,
benefits, obligations and/or liabilities under the Facilities and/or these
General Terms and Conditions to any party except with the prior written consent
of the Bank.

 

12



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

23. Representations, warranties and undertakings

 

  23.1 The Borrower makes the following representations and warranties :-

 

  (a) it is a company duly incorporate with limited liability under the laws of
the place where it was incorporated (applicable where the Borrower is a limited
company);

 

  (b) it has a valid and subsisting business registration certificate pursuant
to the Business Registration Ordinance (Cap.310 of the Laws of Hong Kong) (where
applicable);

 

  (c) it has the power and authority and the legal capacity to perform and
observe its obligations under the Facility Letter(s), Security Documents and any
other ancillary documents executed in the Bank’s favour;

 

  (d) all necessary corporate and other action (including but not limited to any
corporate resolutions required to be passed by the Borrower’s shareholders
and/or directors) under all applicable laws and regulations (including but not
limited to the Borrower’s Memorandum and Articles of Association) to which the
Borrower is subject has been taken to authorise the use of the Facilities and
the execution, delivery and performance of these General Terms and Conditions,
the relevant Facility Letter, the Security Documents (if applicable) and any
other ancillary documents;

 

  (e) these General Terms and Conditions, the relevant Facility Letter, the
Security Documents (if applicable) and any other ancillary documents constitute
valid and legally binding obligations of the Borrower in accordance with their
terms;

 

  (f) it is not in default of any payment of any principal of or interest on any
indebtedness for borrowed money and is not in breach of or in default under any
other provision of any indenture, deed of trusts, agreement or other instrument
to which it is a party and under or subject to which any such indebtedness for
borrowed money has been issued and is outstanding and no event, condition or act
which with the giving of notice or lapse of time, or both, would constitute an
event of default under any such indenture, deed of trust, agreement or other
instrument has occurred or is continuing which has not been property waived or
remedied thereunder;

 

  (g) it is not subject to any existing litigation or arbitration or
administrative proceeding or petition for bankruptcy or winding up before any
court, tribunal, arbitrator or governmental authority and is not pending any
litigation or arbitration or administrative proceeding or petition for
bankruptcy or winding up and it has no knowledge of (having made all reasonable
enquiries) any litigation, arbitration or administrative proceeding or petition
for bankruptcy or winding up threatened against the Borrower, or any of its
properties or assets, which could result in a material adverse change in the
business, assets or condition of the Borrower;

 

  (h) no Event of Default has occurred, or will occur as a result of execution
of any of the Facility Letter(s), Security Documents and other ancillary
documents and/or utilizing any of the Facilities, which has not been duly
remedied or waived under the Facility Letter and/or these General Term and
Conditions;

 

  (i) the above representations and warranties shall continue in full force and
effect by reference to the facts and circumstances then existing whilst any part
of the advances under the Facility(ies) remain outstanding; and

 

  (j) the above representations and warranties shall be repeated, where
applicable, on each advance or drawing of the Facility(ies).

 

  23.2 The Borrower undertakes with the Bank that it will, if applicable :

 

  (a) promptly notify the Bank in writing on becoming aware of the occurrence of
any Event of Default or prospective Event of Default or any other events or
circumstances which might materially and/or adversely affect the Borrower’s
operations, prospects, business or condition (financial or otherwise) or the
Borrower’s ability to perform its obligations hereunder and under the Facility
Letter, other Security Document(s) or any other ancillary documents;

 

  (b) promptly and duly pay or cause to be paid all taxes, duties and other
governmental charges imposed upon the Borrower;

 

  (c) promptly supply or procure to be supplied to the Bank annually the
accounts (where appropriate, audited accounts) of the Borrower prepared
according to internationally accepted accounting principal and standards;

 

  (d) from time to time upon the demand of the Bank provide or procure to be
provided to the Bank further security acceptable to the Bank having current
market value of not less than the then outstanding Facilities;

 

  (e) ensure that the Borrower’s obligations hereunder and under the Facility
Letter, whether actual or contingent, are not subordinated to, and that they
will at all times rank at least pari passu in priority of payment and in all
other respects with any other of the Borrower’s unsecured obligations;

 

13



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  (f) promptly notify the Bank in writing of any change of the Borrower’s
particulars or the particulars of any third party security provider(s) in
respect of the Borrower’s liabilities including without limitation its/their
address(es) and/or telephone number(s) and/or facsimile number(s); and

 

  (g) promptly supply or procure to be supplied to the Bank such other documents
or information required by the Bank from time to time.

 

  23.3 In the case where the Borrower is a firm, partnership or company, that it
undertakes with the Bank that it will NOT unless the Bank otherwise expressly
agrees in writing:

 

  (a) merge, or consolidate with or into any other corporation or take any step
with a view to dissolution, liquidation or winding up;

 

  (b) in any manner become or remain liable or contingently liable for any
indebtedness or other obligation of any other person except as may be necessary
in normal course of the Borrower’s day to day business;

 

  (c) make any material change to the nature of the Borrower’s business as
presently carried on;

 

  (d) make any material change to the existing registered or ultimate beneficial
shareholding or owner(s) of the Borrower (except if the Borrower is a company
listed on any stock exchange);

 

  (e) create, incur or suffer or permit to exist any charge upon any of the
Borrower’s property, assets, revenues and rights, present or future, except in
favour of the Bank;

 

  (f) make loans, advance moneys, grant credit to or guarantee or indemnify the
liability of any person, firm or company; or

 

  (g) make any change(s) to the Borrower’s Memorandum and Articles of
Association (applicable if the Borrower is a limited company).

 

  23.4 In the case where the Borrower is a firm, partnership or company, it
undertakes with the Bank that it will promptly inform all withdrawing, retiring
and joining partners in writing of the representations and warranties in this
Clause 23.

 

24. Events of Default

 

  24.1 Without prejudice to the other provisions herein, all amounts (including
principal and interest) due or owing by the Borrower to the Bank shall, without
any demand, become immediately due and payable by the Borrower and the Bank
shall not be required to make any further advances under any of the
Facility(ies) upon the occurrence of any of the following events of default :-

 

  (a) the Borrower’s failure to pay any principal, interest, charges or other
costs and expenses payable to the Bank on the due date;

 

  (b) the Borrower’s failure for any reason whatsoever to discharge promptly any
obligations in respect of the Facilities or to comply with any undertakings
(affirmative or negative) or covenants to the Bank howsoever and whenever
arising;

 

  (c) the Borrower’s failure to pay any money, debts and liabilities owing or
incurred, due but unpaid to the Bank in any manner howsoever or on any account
whether as principal or surety and whether alone or jointly with any other
person, firm or corporation;

 

  (d) any of the Borrower’s representations, warranties, undertakings or
statements under the Facility Letter and/or these General Terms and Conditions
or any information or document delivered by the Borrower to the Bank is
incorrect or misleading in any respect or the Borrower is in breach of any such
representations, warranties, undertakings or statements;

 

  (e) any distress, attachment, sequestion, execution or other legal process is
levied, enforced or sued out on or against the assets of the Borrower and/or the
party(ies) to the Security Documents;

 

  (f) an event occurs which, in the opinion of the Bank, will have a material
adverse change in the financial position or affect or prevent the ability of the
Borrower and/or any third party security provider in respect of the Borrower’s
liabilities (the “relevant party(ies)”) to perform its/their obligations under
the Facility Letter and/or the Security Documents;

 

  (g) a default occurs under the provisions of any agreement or instrument
evidencing or securing the Borrower’s other indebtedness or any such
indebtedness becomes payable or capable of being declared payable before its
stated maturity and is not paid when due;

 

14



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  (h) a petition is presented or proceedings are commenced or an order is made
or an effective resolution is passed for the Borrower’s or relevant party(ies)’
bankruptcy or winding up or for the appointment of a liquidator, receiver,
official administrator or similar officer in respect of the Borrower and/or the
relevant party(ies) or all or any part of its/their business or assets or if the
Borrower and/or the relevant party(ies) otherwise becomes insolvent or bankrupt
under any court of law;

 

  (i) the Borrower and/or the relevant party(ies) fail to perform any
obligations on their respective part contained in the Facility Letter and/or the
Security Documents which is not capable of remedy or, if can be remedied, has
not been remedied within seven days after notice from the Bank requiring its
remedy;

 

  (j) any change in the legal or beneficial owner(s) of the Borrower without the
prior written consent of the Bank;

 

  (k) any governmental, tax, monetary or other approval required of the Borrower
or the relevant party(ies) under the Facility Letter or the Security Documents
is withdrawn or revised in a way prejudicial to the Bank;

 

  (I) any event occurs which constitutes or, with the passing of time or the
giving of notice or both, would constitute an event of default under any other
agreement to which the Borrower or the relevant party(ies) is a party;

 

  (m) any present or future security on or over the assets of the Borrower or
the relevant party(ies) becomes enforceable;

 

  (n) these General Terms and Conditions, the Facility Letter, any Security
Document or any other ancillary documents is/are not or ceases to be in full
force and effect; and

 

  (o) the occurrence of any event which under the law of any relevant
jurisdiction, has an analogous or equivalent effect to any event mentioned in
this Clause 24.1.

 

25. Liability of the Bank

 

  25.1 The Bank shall not be liable for any loss or damage suffered by the
Borrower or any other person as a result of :-

 

  (a) the withdrawal or suspension of any transaction of the Borrower or for any
failure to effect or execute any of the order or instruction from the Borrower
whether it is attributable, either directly or indirectly, to any circumstances
or events outside the control of the Bank; and/or

 

  (b) any mechanical, electronic or other failure, malfunction, interruption,
inaccuracy or inadequacy of the Bank’s telecommunication and computer system or
other equipment or its installation or operation; any incomplete or erroneous
transmission of any instruction or order of the Borrower or any error in the
execution of any such instruction or order (except gross negligence or wilful
misconduct of the Bank’s authorized officers) nor for any delay, loss (including
loss of profit or any economic loss), expenses or damages whatsoever incurred or
suffered by the Borrower as a result thereof; and/or

 

  (c) any delay, interruption or suspension howsoever caused by airy third
party, including but not limited to service providers or equipment suppliers,
which interferes with, affects or disrupts the performance of the Bank
hereunder.

 

  25.2 In the case of any POD, the Bank shall have absolute discretion to refuse
to purchase or discount any Payment Order without giving any reason therefor, In
addition and without prejudice to the Bank’s right under all existing terms and
conditions, the Bank has full recourse against the Borrower in respect of any or
all of the Payment Orders purchased or discounted by the Bank from the Borrower
and the Borrower shall refund to the Bank on demand at any time, whether prior
to the maturity of the Payment Order or otherwise, the sum paid to the Borrower
by way of the purchase or discount of the Payment Order together with interest
thereon from the date of the Bank’s payment to the Borrower up to the refund by
the Borrower in full.

 

26. Financial Statements/Information

 

  26.1 In case the Borrower is a limited company, the Bank shall be entitled, at
any time and from time to time require the Borrower to furnish to the Bank :-

 

  (a) within ninety (90) days after the end of every six (6) months of each
accounting period, copies of the unaudited financial statements of the Borrower
and (if applicable) the Borrower’s subsidiary companies duly certified by the
Borrower’s directors) and (if applicable) the directors) of the Borrower’s
subsidiary companies to be true copies of the original unaudited financial
statements; and

 

15



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  (b) within one hundred and eighty (180) days from the close of the financial
year of the Borrower or (if applicable) the Borrowers subsidiary companies, the
original audited consolidated annual financial statements of the Borrower or (if
applicable) the Borrower’s subsidiary companies for such year or copies of such
audited consolidated annual financial statements duly certified by the
Borrower’s directors) and (if applicable) the directors) of the Borrower’s
subsidiary companies to be true copies of the original audited consolidated
annual financial statements.

 

  26.2 In case the Borrower is a sole-proprietorship or partnership, the
Borrower shall furnish to the Bank at the request of the Bank copies of the
Borrower’s financial statements duly certified by the sole-proprietor or
partners) of the Borrower to be true copies of the original and such other
information about the Borrower.

 

  26.3 In case the Borrower is an individual, the Borrower shall furnish to the
Bank at the request of the Bank certified copies of the Borrower updated income
tax return, bank statements and such other information as the Bank shall from
time to time require.

 

27. Miscellaneous

 

  27.1 Subject to prior notice to the Borrower, the Bank reserves the absolute
right to vary the terms of the Facilities, to increase, reduce and/or cancel any
Facility or any part thereof at any time and from time to time, including
without limitation, the basis of calculation of any interest, charges,
commissions, fees or default interest payable under the Facility Letter(s) and
to vary these General Terms and Conditions (including without limitation the
Default Margin or the Default Administrative Charges), to impose a commitment
fee on the daily undrawn balance of the Facilities granted, and/or to impose any
additional handling charges at such rate as determined by the Bank at its sole
discretion.

 

  27.2 No failure, delay or omission by the Bank in exercising any right, power,
privilege or remedy shall impair such right, power, privilege or remedy or be
construed as a waiver thereof, nor shall any single or partial exercise of any
right, power, privilege or remedy preclude any further exercise of any other
right power, privilege or remedy. Rights, powers, privileges and remedies herein
provided are cumulative and do not exclude those provided by law.

 

  27.3 Subject to Clause 27.4, any notice, demand or other communication to the
Borrower shall be sent to the Borrower’s last known address or such other
address as may have been notified in writing by the Borrower to the Bank and, if
(i) delivered personally, shall be deemed to have been given at the time of such
delivery; (ii) despatched by letter postage prepaid, shall be deemed to have
been given twenty-four (24) hours after posting; and (iii) transmitted by
facsimile or other electronic means, shall be deemed to have been given at the
time of despatch, provided that the Bank may give oral notice to the Borrower
and if it consists more than one person, any one of them, whether personally or
through the telephone, and any oral notice so given shall be immediately
effective and binding upon the Borrower. Any notice or communication to the Bank
shall not be effective until actually received by the Bank. If the Borrower
consists of more than one person, any notice, demand or other communication
shall be effective on the Bank only if given by each of them and on all of them
if given by the Bank to any of them.

 

  27.4 The Bank reserves the right to notify the Borrower of any variation of
these General Terms and Conditions or any fees or changes in the standard
charges for or relating to the Facilities, the Default Margin, the default
interest set out in Clause 6.2 above, the Default Administrative Charges or the
basis of calculation of any of them by notice displayed or posted up in the
Bank’s banking halls.

 

  27.5 These General Terms and Conditions are in addition and without prejudice
to the Bank’s rights under all existing or future securities and/or legal
documents (if any) held by the Bank.

 

  27.6 If the Borrower shall consist of more than one person and any Facilities
are made available to such Borrowers jointly, the liabilities of the Borrowers
to the Bank under those Facilities shall be joint and several and each and every
provision of the Facility Letter and the terms herein shall be construed
accordingly. If the Borrower is a firm (whether partnership or sole
proprietorship), the Facility Letter and the terms herein shall be binding
jointly and severally on all persons now or for the time being or at any time
hereafter carrying on business in the name of the said firm or in succession to
the said firm notwithstanding any change of members or constitution thereof.

 

  27.7 Save as provided for in Clause 27.8, in case of conflict between (1) the
terms of the Facility Letter, (2) these General Terms and Conditions and (3) any
of the terms contained in the documentation mentioned in the relevant Facility
Letter, (1) shall prevail over (2) and (3), and (3) shall prevail over (2).

 

  27.8 In the case where mortgage/legal charge forms prescribed by the Hong Kong
Housing Authority, Hong Kong Housing Society or other similar bodies or
authorities are used, whenever there is any conflict between the terms of the
Facility Letter, these General Terms and Conditions and any of the terms
contained in the mortgage/legal charge forms, the terms of the mortgage/legal
charge forms shall prevail.

 

16



--------------------------------------------------------------------------------

LOGO [g29616g56v46.jpg]

 

    

 

  27.9 Any provision in the Facility Letter and/or these General Terms and
Conditions which is or is declared by any court or tribunal of competent
jurisdiction to be illegal, invalid or unenforceable in any respect under
applicable law shall be severed from the Facility Letter and/or these General
Terms and Conditions (as the case may be) to the maximum extent permissible by
such applicable law without in any manner affecting the legality, validity or
enforceability of the remaining provisions of the Facility Letter and/or these
General Terms and Conditions (as the case may be), all of which shall continue
in full force and effect.

 

  27.10 In the case where a facility is subject to a separate set of General
Terms and Conditions, if there is any conflict between these General Terms and
Conditions and the General Terms and Conditions for the specific facility, the
latter shall prevail.

 

  27.11 Unless contrary intention appears, words importing the singular number
shall include the plural number and vice versa and words importing the masculine
gender shall include the feminine gender and the neuter gender.

 

28. Language

 

  28.1 The Chinese version of the Facility Letter and these General Terms and
Conditions are for reference only and if there is any conflict between the
English version and the Chinese version, the English version shall prevail.

 

29. Governing Law

 

  29.1 The Facility Letter and these General Terms and Conditions shall be
governed by and construed in accordance with the laws of Hong Kong. The Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of the Hong Kong
Court.

 

17